Case 1:20-vv-00720-UNJ Document 33 Filed 09/09/22 Page 1 of 2
                                                  CORRECTED



     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-720V
                                          UNPUBLISHED


    HERBERT DEGAN, III,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: September 9, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Meghan Murphy, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On June 15, 2020, Herbert Degan, III filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (SIRVA), resulting from an influenza (flu) vaccination he received on
October 31, 2018. Petition at 1; Stipulation, filed at September 8, 2022, ¶¶ 1-2. Petitioner
further alleges that the vaccination was administered within the United States, his
symptoms lasted for more than six months, and neither he, nor any other party, has ever
filed any action or received any compensation in the form of award or settlement for
Petitioner’s vaccine-related injuries. Petition at 1, 4; Stipulation at ¶¶ 3-5. “Respondent
denies that the vaccine caused a Table injury for SIRVA, caused [P]etitioner’s alleged
shoulder injury or any other injury, and denies that [P]etitioner’s current condition is a
sequela of a vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:20-vv-00720-UNJ Document 33 Filed 09/09/22 Page 2 of 2



       Nevertheless, on September 8, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $45,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                               )
HERBERT DEGAN, ~                               )
                                               )
                Petitioner,                    )
                                               )       No. 20-720V
        V.                                     )       Chief Special Master Corcoran
                                               )       ECF
SECRETARY OF HEALTH AND                        )
HUMAN SERVICES,                                )
                                               )
                Respondent.                    )


                                           STIPULATION
        The parties hereby stipulate to the following matters:

        1. Herbert Degan, Ill (..petitioner"), filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa--10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

        2. Petitioner received a flu vaccine on October 31, 2018.

       3. The vaccine was administered within the United Stat.es.

       4. Petitioner alleges that be sustained a shoulder injury related to vaccine administration

("SIRVA") from the flu vaccine. He further alleges that he experienced the residual effects of

this condition for more than six months.

       5. Petitioner represents that there bas been no prior award or settlement of a civil action

for damages on his behalf as a result of his alleged injury.


                                                   1
        6. Respondent denies that the vaccine caused a Table injury for SIRVA, caused

petitioner's alleged shoulder injwy or any other injury, and denies that petitioner's current

condition is a sequeta of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $45,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a).

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys• fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or




                                                 2
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past U1ll"Cimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l S(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § JOOaa-10 et seq., on account ot: or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination admini~tered on October 31, 2018, as

identified in a petition for vaccine compensation filed on or about June 15, 2020, in the United

States Court of Federal Claims as petition No. 20-720.


                                                     3
        14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fail~ to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation. then the parties•

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties• respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury or any other injury or his current disabilities, or that petitioner suffered an injury contained

in the Vaccine Injury Table.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                  4
             Respectfully submitted,

             PETITIONER:




                                                     L
     -~      ATfORNEY OF RECORD FOR I                             AUTHORIZED REPRESENTATIVE
             PETITIONER:                                          OF THE ATIORNEY GENERAL:


                                                                  ~~~
             M ~ J. MULLER                                        HEATHER L. PEARLMAN
             Muller Brazil                                        Deputy Director
             715 Twining Road, Suite 208                          Torts Branch
     ....~   Drescher, PA 19025                                   Civil Division
             (215) 885-1655                                       U.S. Department ofJustice
             max@mulJerbraziJ.com                                 P.O. Box 146
                                                                  Benjamin Franklin Station
                                                                  Washington, DC 20044--0146
     ·4'.    AUTHORIZED REPRESENTATIVE                            ATTORNEY OF RECORD FOR
             OFTIIESECRETARYOFHEALTH                              RESPONDENT:
             AND HUMAN SERVICES:
             George R. Grimes      OlglbUyslgnedbyGeorgea.




                                                                  ~~
                                   Gllmes•S14
             -S 14                 o.te: 2022.DS.09 11:Js:00 ~w

      ...,   CDR GEORGE REED GRIMES, MD, MPH
             Director, Division of Injury                         Tn     ttomey
              Compensation Programs                               Torts Branch
             Health Systems Bureau                                Civil Division
             HcaJth Resources and Services                        U. S. Department ofJustice
              Administration                                      P.O. Box 146
      •"-    U.S. De~ment of Health                               Benjamin Franklin Station .
              and Humans Services                                 Washington, DC 20044-0146
             5600 Fishers Lane, 08N1468                           (202) 616-4264
             Rockville, MD 20857                                  meghan.r.mwphy@usdoj.gov




             Dated: _ ~_/ 8/
                           _J..J__


~·




I